Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24, 26-32 and 35-36 canceled
Claims 25, 33-34 and 37 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 33-34 and 37 are rejected under 35 U.S.C 103 as being unpatentable over Hirose (PG Pub 2009/0111031 A1), in view of Cai (CN 103906416 A), and in further view of Li (CN 103050663 B).
Consider Claims 25, and 33, Hirose teaches the forming anode having anode active material (abstract), teaches the anode active material comprise binder, and electrical conductor [0071], where the electrical conductor include graphite [0074], and the binder include polyimide and/or polyamideimide [0072], and where the anode active material include silicon powder [0079], where those components are mixed into slurry and applied current collector [0076]. Hirose teaches the carbonizing (pyrolyze treatment) to the PI and/or PAI [0073], to temperature between 400-800℃ [0203]. Hirose teaches the at least partially carbonizing of the PI and/or PAI (claim 9). Therefore, encompassing fully carbonizing of the PI and/or PAI carbon polymer precursor. 
Hirose does not teach the use of catalyst.
However, Cai is in the art of carbonization/graphitization process (abstract), for an electronics product such as LED (page 2, 9th para), teaches the carbonization process using macromolecule material such as polyimide (claim 2), in the presence of a catalytic material such as CuCl2 (claim 4), where the carbonization process is performed in a temperature range from 800 – 1200℃ (claim 5).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hirose with Cai to use a catalytic material such as CuCl2 and the carbonization/pyrolysis process of a polyamide, to provide with high heat dissipation film (page 2, 6th para).
The combined Hirose (with Cai) does not teach the CuCl2 catalyst to carbonize at the temperature of Hirose, of 400-800℃.
However, Li is in the art of carbonizing material for lithium ion anode/negative material (abstract), teaches the pyrolyzing/carbonizing process at low temperature (claim In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hirose (with Cai) with Li to pyrolyze/carbonize the anode active material (of Hirose) using CuCl2 as catalyst, to provide with a fast carbonization process within two hours duration (claim 3, step (2)).
Consider Claim 34, the combined Hirose (with Cai and Li) teaches the current collector is made of copper material (Hirose, [0039]).
Consider Claim 37, the combined Hirose (with Cai and Li) teaches the process of forming anode (Hirose, abstract).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 

The applicant argued against the prior art of Cai, on the ground that Cai does not disclose the claimed process of forming an electrode or an anode, unlike the instant application, as Cai disclose the process of forming heat–radiating film. Additionally, Cai does not disclose the process of forming slurry but instead the process of forming solid catalytic graphite membrane. Therefore, there is no reasonable expectation of success to combined Hirose with Cai.

Furthermore, although Cai does not disclose the process of forming slurry, the process of carbonizing the polyimide (for the process of making slurry) of the instant application, is similar to the processes in Hirose (for the process of forming slurry for an electrode) and Cai (for the process of making an electronic product) for carbonizing the polyimide in relatively high temperature.

The applicant further argued against Cai is in the process of making graphite paper from a polyimide material through carbonization process, as this process is not relevant to the prior art of Hirose or the instant application, as Cai does not disclose the process of forming slurry from the claimed mixed material. Additionally, the combination of Hirose and Cai would make completely different products.
However, Hirose already addresses the process of making an active electrode material, from the claimed material, the carbonization process in the claimed temperature, and forming the slurry and coating process. Moreover, Cai is used to show the step of carbonizing of polyimide using a catalytic material of CuCl2 is known in the art. Furthermore, the applicant have not explained how the combination of Hirose with Cai could form “completely different products”, 

The applicant argued against the prior art of Li, on the ground that Li does not teach the claimed steps of mixing together the claimed components, and also that Li is not related to the forming of electrode active material or forming electrode, or forming slurry, as Li have additional and claimed steps such as washing, centrifuging, drying and the low temperature carbonization processing from 500 to 1000C. Additionally, the prior art of Li does not disclose the carbonizing using CuCl2 catalyst for polyimide material, but instead for coal tar petroleum, aromatic hydrocarbon materials. Finally, the combination of Li with the prior arts of Hirose and Cai would make completely different product.
However, Hirose already addresses the process of making an active electrode material, from the claimed material, the carbonization process in the claimed temperature, and forming the slurry and coating process. Moreover, Li is used to disclose the process carbonizing using CuCl2 catalytic material in the range of 500-800 degrees Celsius is known in the art, as the process of carbonizing the polyimide using CuCl2 in temperature ranges of 800°C and above are known in Cai. Furthermore, the applicant have not explained how the combination of Hirose with Cai and Li could form “completely different products”, as the combination is to adjust/modify the carbonization process of the same material (polyimide) within a claimed temperature range of 400-750 degrees Celsius, would result in substantially similar product to the claimed invention.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718  

/DAVID P TUROCY/Primary Examiner, Art Unit 1718